Case 5:19-cv-00075-RWS Document 56 Filed 11/20/19 Page 1 of 8 PageID #: 613




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                            TEXARKANA DIVISION

JOE ANDREW SALAZAR,

      Plaintiff,

      v.
                                            Civil Action No. 5:19-cv-75
AT&T MOBILITY LLC,
SPRINT/UNITED MANAGEMENT
                                            JURY TRIAL DEMANDED
COMPANY,
T-MOBILE USA, INC., and
CELLCO PARTNERSHIP D/B/A VERIZON
WIRELESS,

      Defendants.




                     DEFENDANTS’ REPLY IN SUPPORT OF
              DEFENDANTS’ MOTION FOR INTRA-DISTRICT TRANSFER
Case 5:19-cv-00075-RWS Document 56 Filed 11/20/19 Page 2 of 8 PageID #: 614



           Transferring this case to the Marshall Division will conserve judicial resources and allow

the same court to decide related cases. See In re Vicor Corp., 493 F.App’x 59, 61 (Fed. Cir. 2012).

Salazar’s opposition does not dispute that the cases are related and provides no reason why the

Court should depart from well-established precedent and decline to transfer the case. Indeed,

Salazar’s opposition does not cite a single case to support his argument. Instead he presents

arguments that courts have found to be “improper” and wholly misstates the applicable law.

           In particular, the opposition appears to assume without support that this Court will apply

the decisions from Salazar I1 regardless of the requirements of the applicable preclusion doctrines,

and that Defendants should be barred from raising any issues unique to this case in view of the

prior case. In fact, the opposition is eager and willing to accept all of the decisions from Salazar

I in an effort to avoid transfer—all except the verdict and final judgment. For these reasons,

Salazar has failed to demonstrate any reason why Marshall is not the clearly more convenient

Division.

I.         Salazar Provides No Basis for Ignoring Clear Precedent and Denying Transfer.

           The issues presented by the Motion are simple. Salazar I was fully litigated through a jury

trial, with some outstanding issues that remain pending in the Marshall Division. Salazar I, Dkt.

272 (jury verdict), Dkt. 284 (final judgment), Dkt. 299 (order requiring submission of findings of

fact and conclusions of law on invalidity). This case (“Salazar II”) involves the same plaintiff,

the same asserted patent, and the same accused products, and should therefore be transferred to the

same division. Compare Salazar I, Dkt. 44, at ¶ 15, 17, to Salazar II, Dkt. 3, at ¶ 18, 20.

           As this Court has previously held, “it simply does not make sense for two courts to plow

the same ground.” Princeton Digital Image Corp. v. Facebook, Inc., No. 2:11-cv-400, 2012 WL



1
    Salazar v. HTC Corp., No. 2:16-cv-1096 (E.D. Tex.) is referred to as “Salazar I” herein.


                                                           1
Case 5:19-cv-00075-RWS Document 56 Filed 11/20/19 Page 3 of 8 PageID #: 615



3647182, at *5 (E.D. Tex. Aug. 23, 2012) (Gilstrap, J.). Salazar erroneously argues that Salazar I

is no longer pending, yet he concedes that the Court still must decide whether the asserted patent

is invalid. Dkt. 35, at 5, n.6. Setting aside Salazar’s self-contradictory position, Salazar presents

no reason why the Court should depart from precedent and deny transfer. Therefore, the case

should be transferred to the Marshall Division.

II.    Controlling Precedent Holds That the Convenience of Plaintiff’s Counsel Is
Irrelevant and Improper to Consider On a Motion to Transfer.

       Salazar argues that the location of his selected counsel in Texarkana tends to show that

Marshall is not clearly more convenient. Dkt. 35, at 1 n.2. But the Fifth Circuit has expressly held

that the convenience of counsel is neither relevant nor appropriate to consider on a motion to

transfer. In re Volkswagen A.G., 371 F.3d 201, 206 (5th Cir. 2004) (“The word ‘counsel’ does not

appear anywhere in § 1404(a), and the convenience of counsel is not a factor to be assessed in

determining whether to transfer a case. . . ”); In re Horseshoe Ent’mt, 337 F.3d 429, 434 (5th Cir.

2003) (“The factor of ‘location of counsel’ is irrelevant and improper for consideration in

determining [a motion to transfer venue].”).          Salazar’s argument on this point is therefore

irrelevant, and his resulting argument should be rejected.

III.  The Experience of the Marshall Division in Salazar I Will Reduce the Burden of
Determining the Preclusive Effects of Salazar I in this Case.

       Salazar next glosses over the impact of the doctrines of preclusion (claim, issue, and

Kessler) that arise from Salazar I, incorrectly arguing that Marshall is not more convenient because

“questions of law common to both cases have already substantially been decided.” Dkt. 35, at 4-

5. Salazar next argues that in denying HTC Corp.’s motion for summary judgment in Salazar I,

the Court decided that the issue of infringement was a question of fact for the jury. Id. at 2 n.3.

Even assuming that the Court’s order on summary judgment in Salazar I was binding on the parties

in Salazar II (which Defendants do not concede), the order merely denies that summary judgment


                                                  2
Case 5:19-cv-00075-RWS Document 56 Filed 11/20/19 Page 4 of 8 PageID #: 616



was appropriate on the grounds stated in that motion, to which Defendants were not a party. If

Defendants’ motion to dismiss is not granted, the Court’s denial of summary judgment in Salazar

I is unlikely to preclude Defendants from submitting their own dispositive motions in Salazar II.

Defendants submit that Chief Judge Gilstrap is uniquely qualified to decide that issue given that

he presided over the first case.

        In short, the opposition assumes that all prior decisions in Salazar I will apply here—except

the verdict and the final judgment—and that this case should apparently proceed straight to jury

trial. Salazar does not concede that there will be other legal issues relating to his patent, invalidity,

and the accused products. Further, he is arguing for the offensive application of claim or issue

preclusion, which would confirm the merits of Defendants’ motion to dismiss based on claim

preclusion and the Kessler doctrine. See Meador v. Oryx Energy Co., 87 F.Supp.2d 658, 664 (E.D.

Tex. Mar. 8, 2000) (“both claim and issue preclusion may be applied to non-parties who are

considered to be in privity with the parties in the prior suit”).

        Because Defendants were not parties to Salazar I, they should be afforded a full

opportunity to completely and vigorously litigate the case brought against them, including issues

that involve “complex technical and patent law issues” unless prevented by the doctrines of claim

or issue preclusion, or the Kessler doctrine. In short, the Court’s decisions in Salazar I are not

automatically binding on Defendants, nor are Defendants prohibited from presenting motions on

issues that were not raised in Salazar I.

        Instead, any party wishing to argue the preclusive effect of a decision in Salazar I will need

to satisfy each and every element of the relevant preclusion doctrine. For example, a party that

wishes to apply issue preclusion will need to show at least that (1) the issue is identical to the issue

litigated in the prior case, (2) the issue was fully and vigorously litigated in the prior case, and (3)




                                                   3
Case 5:19-cv-00075-RWS Document 56 Filed 11/20/19 Page 5 of 8 PageID #: 617



the issue was necessary to support the prior judgment. Test Masters Ed. Servs. v. Singh, 428 F.3d

559, 572 (5th Cir. 2005).

       To apply non-mutual issue preclusion as Salazar appears to seek, the Court must weigh

eight separate factors that Salazar fails to address. See id. at 575 n.6, citing Restatement (Second)

of Judgments § 29. These factors include several whose determination would be aided by the

Marshall Division’s prior experience in Salazar I, including deciding whether

   1. Salazar “could have effected joinder in the first action between himself and his present

       adversary;”

   2. the precluded issue was “inconsistent with another determination of the same issue;”

   3. “the prior determination may have been affected by relationships among the parties to the

       first action not subsequent to the second action;” and

   4. “treating [the issue] as conclusively determined would inappropriately foreclose

       opportunity for obtaining reconsideration of the legal rule on which it was based,” or “other

       compelling circumstances.”

Restatement (Second) of Judgments, § 29.

       Finally, the Defendants have not and do not argue that the Texarkana Division is unable to

decide the preclusive effects of the final judgment, as Salazar incorrectly argues. See Dkt. 35, at

5-6. While it is common for courts to decide the preclusive effects of other courts’ judgments,

these Defendants merely argue that this Court need not spend its judicial resources plowing the

same ground already covered by the Marshall Division in Salazar I. Princeton Digital Image

Corp. v. Facebook, Inc., No. 2:11-cv-400, 2012 WL 3647182, at *5 (E.D. Tex. Aug. 23, 2012)

(Gilstrap, J.). By transferring the case a mere 70 miles to Marshall, the same court can decide all

the overlapping issues in the two cases.




                                                 4
Case 5:19-cv-00075-RWS Document 56 Filed 11/20/19 Page 6 of 8 PageID #: 618



IV.    The Marshall Jury Pool is Not Tainted and Any Additional Burden Created by
Drawing From the Same Jury Pool in this Case Falls On Counsel for the Parties, Not the
Court.

       Finally, the Marshall Division is fully capable of seating a jury for this case, and Salazar

has presented no substantial evidence to the contrary. Salazar argues that the jury selection in

Salazar I tainted a jury pool drawn from a division of 171,000 residents. Dkt. 35, at 6-7; U.S.

Census Bureau, 2010 Census. Courts in this circuit have refused to consider such scant evidence

of a tainted jury pool as Salazar sponsors here. See Davis v. Fort Worth, No. 3:14-cv-1698, 2014

WL 2915881, at *4-5 (N.D. Tex. June 25, 2014) (“Even assuming that the potential of a tainted

jury pool can or should be considered when evaluating whether a case should be transferred under

28 U.S.C. § 1404(a), Davis has not adduced any evidence that the jury pool is tainted. Her response

brief cites a single local newspaper article, but nothing more.”). Whatever miniscule chance a

juror from Salazar I could be called for a panel in this case is easily handled by attorney questions

during voir dire. Even in that very unlikely scenario, the burden falls on counsel, not the Court.

V.    Given the Private and Public Interest Factors, the Marshall Division Is Clearly a
More Convenient Venue.

       Given the foregoing, Salazar has failed to provide any reason why the Marshall Division

is not clearly a more convenient venue. As shown here and in the Motion itself (Dkt. 28), venue

is indisputably proper in Marshall, and transfer will clearly be more convenient in view of the

practical problems that make trial of the case easy, expeditious, and inexpensive. See In re

Volkswagen, 545 F.3d 304, 315 (5th Cir. 2008). The transfer will consolidate similar cases in the

same courtroom and prevent this Court from having to “plow the same ground” as already covered

by the judges of the Marshall Division. Princeton Digital Image Corp. v. Facebook, Inc., No.

2:11-cv-400, 2012 WL 3647182, at *5 (E.D. Tex. Aug. 23, 2012) (Gilstrap, J.). Defendants

therefore respectfully request that the case be transferred to Marshall.



                                                 5
Case 5:19-cv-00075-RWS Document 56 Filed 11/20/19 Page 7 of 8 PageID #: 619



Dated: November 20, 2019             Respectfully submitted,

                                     /s/ Fred I. Williams
                                     Fred I. Williams
                                     Texas Bar No. 00794855
                                     fwilliams@velaw.com
                                     VINSON & ELKINS LLP
                                     2801 Via Fortuna, Suite 100
                                     Austin, Texas 78701
                                     Tel: 512.542.8400
                                     Fax: 512.542.8610

                                     Todd E. Landis
                                     Texas Bar No. 24030226
                                     tlandis@velaw.com
                                     VINSON & ELKINS LLP
                                     2001 Ross Avenue, Suite 3700
                                     Dallas, TX 75201
                                     Tel: 214.220.7700
                                     Fax: 214.220.7716

                                     Parker Hancock
                                     Texas Bar No. 24108256
                                     phancock@velaw.com
                                     VINSON & ELKINS LLP
                                     1001 Fannin Street, Suite 2500
                                     Houston, TX 77002-6760
                                     Tel: 713.758.2222
                                     Fax: 713.758.2346




                                     6
Case 5:19-cv-00075-RWS Document 56 Filed 11/20/19 Page 8 of 8 PageID #: 620



                                                Harry Lee Gillam, Jr.
                                                State Bar No. 07921800
                                                gil@gillamsmithlaw.com
                                                GILLAM & SMITH, LLP
                                                303 South Washington Avenue
                                                Marshall, Texas 75670
                                                Tel: 903.934.8450
                                                Fax: 903.934.9257

                                                Attorneys for Defendants




                                CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record who are deemed to have consented to electronic
service are being served this 20th day of November, 2019, with a copy of this document via the
Court’s CM/ECF system per Local Rule CV-5(a)(3).

                                                /s/ Fred I. Williams




                                                7
